Exhibit 10.9




AMENDMENT NO. 5 TO AMENDED AND RESTATED
CONSTRUCTION AND TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

        THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED CONSTRUCTION AND TERM LOAN
AGREEMENT, dated as of December 15, 1996, is made by and among (i)
WESTMORELAND-LG&E PARTNERS, a Virginia general partnership, as Borrower, (ii)
CREDIT SUISSE, NATIONAL WESTMINSTER BANK Plc, THE BANK OF NOVA SCOTIA, THE
SUMITOMO BANK, LIMITED, New York Branch, THE SUMITOMO TRUST AND BANKING CO.,
LTD., New York Branch, THE INDUSTRIAL BANK OF JAPAN, LTD., New York Branch,
UNION BANK, UNION BANK OF SWITZERLAND, THE FUJI BANK LIMITED, Los Angeles
Agency, CREDIT LYONNAIS, New York Branch, CREDIT LYONNAIS, Cayman Island Branch,
THE TORONTO-DOMINION BANK and each Purchasing Lender, as Lenders, (iii) THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA and each Purchasing Institutional
Lender, as Institutional Lenders, (iv) CREDIT SUISSE, New York Branch, as the
Issuing Bank, (v) CREDIT SUISSE, NATIONAL WESTMINSTER BANK Plc, THE BANK OF NOVA
SCOTIA and THE SUMITOMO BANK, LIMITED, New York Branch, as Co-Agents, and (vi)
CREDIT SUISSE, as Agent for the Lenders, the Institutional Lenders and the
Issuing Bank.

W I T N E S S E T H :

        WHEREAS, the Amended and Restated Construction and Term Loan Agreement,
dated as of December 1, 1993, as amended by Amendment No. 1 dated as of November
4, 1994, Amendment No. 2 dated as of December 30, 1994, Amendment No. 3 dated as
of January 31, 1995 and Amendment No. 4, dated as of October 19, 1995 (the
“Credit Agreement”), among Borrower, the Lenders, the Institutional Lenders, the
Issuing Bank, the Co-Agents and Agent sets forth, among other things, the terms
and conditions upon which Borrower may make Permitted Investments (unless
otherwise defined herein, terms used herein and defined in the Credit Agreement
shall have the meanings indicated in the Credit Agreement, and unless otherwise
specified herein, references to any “Article” or “Section” shall refer to the
appropriate article or section of the Credit Agreement);

        WHEREAS, the Credit Agreement sets forth the Borrower’s minimum
insurance maintenance requirements for the Rova I Facility and the Rova II
Facility; and

        WHEREAS, Borrower, the Lenders, the Institutional Lenders, the Issuing
Bank, the Co-Agents and Agent desire to amend the Credit Agreement as provided
herein;

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties agree as follows:

        Section 1.   Amendments. Subject to the limitations contained in Section
2 hereof, the Credit Agreement is hereby amended as follows:

1

--------------------------------------------------------------------------------



        1.1.     The definition of “Permitted Investments” in Exhibit X is
hereby amended by deleting the words “or (e)” in the nineteenth line thereof and
inserting in their place:

  “ (e) time deposits with banks rated “Aal” or better by Moody’s or “AA” or
better by S&P and having capital, surplus and undivided profits of at least
$1,000,000,000, including but not limited to Eurodollar time deposits, provided
that any Eurodollar time deposits shall be held only by Agent, and any such time
deposits shall have a maturity of not longer than 90 days; or (f)"  


        1.2.     The definition of “Permitted Contract” in Exhibit X is hereby
amended in its entirety as follows:

  “ ‘Permitted Contract’ means (a) any agreement of Borrower entered into after
the Closing Date with respect to the operation, maintenance, repair or
renovation of the Rova I Facility and/or the Rova II Facility, as applicable,
other than those agreements referred to in clause (b) hereto, requiring payments
(including contingent payments such as indemnities, guaranties or similar
obligations) by any party thereto of not more than $900,000 per year; provided
that at no time shall all payments (including any such contingent payments)
required to be made by all parties under all Permitted Contracts specified in
this clause (a) then in effect in the aggregate exceed $1,500,000 per year
without the consent of Agent and Institutional Agent; and provided, further,
that Agent and Institutional Agent shall receive notice of the execution of any
such agreements, shall receive a copy thereof and, upon the reasonable request
of Agent, shall be granted a security interest therein (with the consent of the
non-assigning party, if reasonably obtainable), and (b) all purchase orders of
other agreements entered into pursuant to Section 5.11 of the Operating
Agreement to the extent such obligations are reflected in the then current Rova
I Operating Budget and/or the Rova II Operating Budget; provided that in the
case of any such purchase orders or other agreements requiring payments
(including any contingent payments set forth above) of more than $300,000, Agent
and Institutional Agent shall receive notice of the execution of any such
purchase orders or other agreements, shall receive a copy thereof and, upon the
reasonable request of Agent, shall be granted a security interest therein (with
the consent of the non-assigning party, if reasonably obtainable). The aforesaid
dollar limits shall be increased or decreased from time to time by the same
percentage as the “Fuel Compensation Price” (as defined in the Rova I Power
Purchase Agreement) is then increased or decreased pursuant to Section 10.3
through 10.7 of the Rova I Power Purchase Agreement; provided that no decrease
shall cause an existing Permitted Contract to cease being a Permitted Contract
under the Credit Agreement.”  


2

--------------------------------------------------------------------------------



        1.3.     Section 6.6(a) is hereby amended by restating the fourth
sentence thereof as follows:

  “Borrower shall not contract and shall not permit Operator to subcontract
(except to the extent Borrower itself could have contracted by means of a
Permitted Contract) for any material work without the prior written consent of
Agent and Institutional Agent, which consent shall not unreasonably be
withheld.”  


        1.4.     Section 6.19(a) is hereby amended by inserting the following
words after the words “Additional Contracts” in the first line thereof:

  “Subject to the provisions of Section 6.6(a),”


        1.5.     Section (II) (2.1) (b) of Schedule 6.15 is hereby amended by
deleting the words “and extra expenses with a sublimit of $20,000,000 in the
sixteenth and seventeenth lines thereof and inserting in their place;

  “with a sublimit of $2,000,000 and coverage for extra expense with a sublimit
of $5,000,000.”  


        Section 2.   Limitations. Except as expressly stated hereby, all of the
representations, warranties, terms, covenants and conditions of the Credit
Agreement shall remain unamended and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. This Amendment
No. 5 shall be limited precisely as provided for herein, and shall not be deemed
to be a waiver of, amendment of, consent to or modification of any other term or
provision of the Credit Agreement. Notwithstanding the foregoing, this Amendment
No. 5 is not intended, and nothing herein shall be interpreted, to update,
bring-down, or otherwise expand any representations or warranties set forth in
the Credit Agreement, as amended.

        Section 3.   Credit Agreement References. On and after the effective
date of this Amendment No. 5, each reference in the Credit Agreement to “this
Agreement,” “hereunder,”“hereof” or words of like import, and each reference to
the Credit Agreement by the words “thereunder,” “thereof or words of like import
in any Project Document, Loan Instrument or other document executed in
connection with the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended or otherwise modified by this Amendment No. 5.

3

--------------------------------------------------------------------------------



        Section 4.   Counterparts. This Amendment No. 5 may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

        Section 5.   Conditions to Effectiveness. This Amendment No. 5 shall
become effective as of the date first above written, on the date of which all of
the counterparts of this Amendment No. 5 shall have been duly executed and shall
have been delivered to Agent.

        Section 6.   Governing Law. This Amendment No. 5 shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York without regard to the principles of conflict of laws.

        Section 7.   Successors and Assigns. All agreements, covenants,
conditions and provisions of this Amendment No. 5 shall be binding upon and
inure to the benefit of the successors and assigns of each of the parties
hereto.

        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment No. 5 as of the date first above
written.

  BORROWER:


  WESTMORELAND-LG&E PARTNERS


  By: WESTMORELAND-ROANOKE VALLEY, L.P.,
as general partner


    By: WEI-ROANOKE VALLEY, INC.,
as general partner


    By: /s/ Gregory S. Woods
Name: Gregory S. Woods
Title: Vice President - Finance/Asset Management


  By: LG&E ROANOKE VALLEY L.P.,
as general partner


    By: LG&E POWER 16 INCORPORATED,
as general partner


    By: /s/ George Basinger
Name: George Basinger
Title: President


4

--------------------------------------------------------------------------------



  AGENT, CO-AGENTS AND LENDERS:


  CREDIT SUISSE, as Agent, Co-Agent and Lender


  By: /s/ [illegible]
Name: Suzanne Leon
Title: Associate


  By: /s/ p.p. Leon
Name: Andrew B. Leon
Title: Associate


  NATIONAL WESTMINSTER BANK PLC, as Co-Agent and Lender


  By: /s/ David Tang
Name: David Tang
Title: Vice President


  THE BANK OF NOVA SCOTIA, as Co-Agent and Lender


  By: /s/ B. T. Portis
Name: B. T. Portis
Title: [illegible] Manager


  THE SUMITOMO BANK, LIMITED, New York Branch, as Co-Agent and Lender


  By: __________________
Name:
Title:


  THE SUMITOMO TRUST AND BANKING CO., LTD., New York Branch, as Lender


  By: /s/ Joseph M. Kelley
Name: Joseph M. Kelley
Title: Senior Vice President


  THE INDUSTRIAL BANK OF JAPAN, LTD., New York Branch, as Lender


  By: /s/ William Chin
Name: William Chin
Title: SVP


5

--------------------------------------------------------------------------------



  UNION BANK, as Lender


  By: /s/ Allan Majutra
Name: Allan Majutra
Title: Investment Banking Officer


  UNION BANK OF SWITZERLAND, as Lender


  By: /s/ Thomas C. Powers
Name: Thomas C. Powers
Title: Assistant Vice President


  By: /s/ Kathleen Morris
Name: Kathleen Morris
Title: Vice President


  THE FUJI BANK LIMITED, Los Angeles Agency, as Lender


  By: /s/ Nobuhiro Umemura
Name: Nobuhiro Umemura
Title: Joint General Manager


  CREDIT LYONNAIS, New York Branch, as Lender


  By: /s/ James F. Guidera
Name:James F. Guidera
Title: Vice President


  CREDIT LYONNAIS, Cayman Island Branch, as Lender


  By: /s/ James F. Guidera
Name: James F. Guidera
Title: Vice President


  THE TORONTO-DOMINION BANK, as Lender


  By: /s/ Linda A. Lavin
Name: Linda A. Lavin
Title: Director


  INSTITUTIONAL LENDER:


  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Institutional Lender and
Institutional Agent


  By: /s/ Joseph J. Lemanowicz
Name: Joseph J. Lemanowicz
Title: Vice President


6

--------------------------------------------------------------------------------



  ISSUING BANK:


  CREDIT SUISSE, New York Branch, as Issuing Bank


  By: /s/ [illegible]
Name: Suzanne Leon
Title: Associate


  By: /s/ p.p. Leon
Name: Andrew B. Leon
Title: Associate


7

--------------------------------------------------------------------------------